DETAILED ACTION

Allowable Subject Matter
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or fairly suggest “a command analysis unit for analyzing the machining program in which the axis movement command for a plurality of sections is described in one block in a reading processing for the one block to specify a plurality of coordinate values” (emphasis added, as supported by Fig. 5 of the spec), as recited in claim 1, in combination with the remaining features and elements of the claimed invention.
As noted by Applicant on page 3 of the specification, there has been known a numerical controller that reduces the number of program blocks by synthesizing program blocks within an allowable tolerance.  However, in these methods, only one conventional program block is read at a time.  These conventional program blocks (e.g., Fig. 4) describe only a single section (i.e., line segment).  In contrast, the program blocks of the invention have a plurality of sections (e.g., line segments) described in one block (e.g., Fig. 5).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A JARRETT whose telephone number is (571)272-3742.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/RYAN A JARRETT/Primary Examiner, Art Unit 2116                                                                                                                                                                                                        
02/12/21